Case 2:16-cv-01619-BRM-JAD Document 104-3 Filed 09/23/20 Page 1 of 8 PageID: 1590




                         (;+,%,7&
Case 2:16-cv-01619-BRM-JAD Document 104-3 Filed 09/23/20 Page 2 of 8 PageID: 1591


   From:                Tenreiro, Jorge
   To:                  nicholas abadiotakis
   Cc:                  Brown, Nancy A
   Subject:             RE: SEC v. Gentile
   Date:                Friday, September 11, 2020 2:01:00 PM


   Nick: Following up on the below. When will you be producing these emails to us?

   Thanks.


   From: Tenreiro, Jorge <tenreiroj@SEC.GOV>
   Sent: Wednesday, September 02, 2020 6:13 PM
   To: nicholas abadiotakis <stockusatrust@gmail.com>
   Cc: Brown, Nancy A <BrownN@SEC.GOV>
   Subject: Re: SEC v. Gentile



   Nick - we ask that you produce all six emails as they all fall under our subpoena and we can
   determine their relevance in the litigation

   Thank you



              On Sep 2, 2020, at 4:49 PM, nicholas abadiotakis <stockusatrust@gmail.com> wrote:

          ﻿
              CAUTION: This email originated from outside of the organization. Do not click links or
              open attachments unless you recognize the sender and know the content is safe.

          Hello,
          Update to last email,
          ﻿The date of email #3 is 2/2017
           The date of email #4 is 9/2017
           The date of email # 5 is 02/2017
           And the last email #6 is 07/2017, not on previous email is from guy asking me to send a
           person named Micah, from Spartan , the financials from stockusa.

          Regards,

          Nick

          Sent from my iPhone



                    On Aug 31, 2020, at 5:23 PM, Tenreiro, Jorge <tenreiroj@sec.gov> wrote:
Case 2:16-cv-01619-BRM-JAD Document 104-3 Filed 09/23/20 Page 3 of 8 PageID: 1592



             Nick: Ten days ago, you asked us for the weekend to do another search,
             and we also asked you to provide communications with the beneficiaries.
             You asked for the weekend, but we have not heard back.
             Please let us know when you expect to get back to us.
             Thank


             From: nicholas abadiotakis <stockusatrust@gmail.com>
             Sent: Thursday, August 20, 2020 1:30 PM
             To: Tenreiro, Jorge <tenreiroj@SEC.GOV>
             Cc: Brown, Nancy A <BrownN@SEC.GOV>
             Subject: Re: SEC v. Gentile

             CAUTION: This email originated from outside of the organization. Do not
             click links or open attachments unless you recognize the sender and
             know the content is safe.

             Jorge,

             The trust document i provided lists who the beneficiary’s are, and what
             role i have as the trustee.
             I don’t believe i have any communications in my possession that would
             show any administrational role the beneficiaries have in the underlying
             business. The business has management in place to run operations and
             make business decisions.

             If you allow me this weekend to do another search to be certain, it would
             be appreciated.

             Regards

             Nick

             Sent from my iPhone




                          On Aug 13, 2020, at 9:32 AM, Tenreiro, Jorge
                          <tenreiroj@sec.gov> wrote:

                      ﻿
                      Nick:

                      Thank you for your email. To be clear, we want to confirm
                      that the document you sent us is the only document in your
                      possession, custody or control that is responsive to Request
Case 2:16-cv-01619-BRM-JAD Document 104-3 Filed 09/23/20 Page 4 of 8 PageID: 1593


                  No. 2. If that is the case, we request a response to Request
                  No. 3, which calls for communications with the beneficial
                  owners identified in Request No. 2. We are willing to narrow
                  the request to communications that evidence what role the
                  beneficiaries play in the administration of the trust’s
                  underlying business.

                  Please let me know if you’d like to discuss this narrowing of
                  our requests.

                  Thank you,
                  Jorge


                  From: nicholas abadiotakis <stockusatrust@gmail.com>
                  Sent: Wednesday, August 12, 2020 5:25 PM
                  To: Tenreiro, Jorge <tenreiroj@SEC.GOV>
                  Subject: Re: SEC v. Gentile

                  CAUTION: This email originated from outside of the
                  organization. Do not click links or open attachments unless
                  you recognize the sender and know the content is safe.

                  Hello,

                  I have already provided you with the Trust document that
                  shows who the beneficiary’s are.
                  Did you not receive?

                  Nick

                  Sent from my iPhone




                               On Aug 12, 2020, at 1:57 PM, Tenreiro, Jorge
                               <tenreiroj@sec.gov> wrote:

                           ﻿
                           Hi Mr. Abadiotakis:

                           I am following up yet again because we have
                           not heard from you regarding our emails
                           below. We are trying to set up a time to
                           discuss these requests either with you or, if you
Case 2:16-cv-01619-BRM-JAD Document 104-3 Filed 09/23/20 Page 5 of 8 PageID: 1594


                      are represented by counsel, through counsel.
                      Please let us know how you’d like to proceed.

                      In terms of your request to “narrow . . . down”
                      the request. We do not agree that our request
                      is broad or burdensome. Nevertheless, in the
                      interest of compromise, please provide us in
                      the first instance with all documents responsive
                      to Request No. 2, which requests documents
                      relating to the identity of the legal owners or
                      beneficiaries of Stock USA Trust. Please
                      provide us those documents in the first
                      instance by this Friday, and we can discuss
                      what else may be needed.

                      Again, if you have retained an attorney in
                      connection with this matter please let us know
                      and please provide us his or her contact
                      information. Please be advised that we are
                      contemplating seeking relief from the
                      Magistrate Judge assigned to this matter given
                      your failure to respond to these emails.

                      Thanks,

                      Jorge

                      From: Tenreiro, Jorge
                      Sent: Friday, August 07, 2020 1:53 PM
                      To: 'nicholas abadiotakis'
                      <stockusatrust@gmail.com>
                      Cc: Brown, Nancy A <BrownN@SEC.GOV>
                      Subject: RE: SEC v. Gentile

                      Nick:

                      I am a bit confused by your email below. In
                      your email on Tuesday, which is below this
                      thread and which I attach for your
                      convenience, you indicated that you wanted an
                      attorney to advise you with respect to my
                      request that we speak on the phone. In your
                      email below you stated that you “have not yet
                      retained an attorney.” Before I can respond
                      substantively to your email below, please, by
Case 2:16-cv-01619-BRM-JAD Document 104-3 Filed 09/23/20 Page 6 of 8 PageID: 1595


                      the end of today, either send us the contact
                      information of the attorney you are hiring, or
                      confirm that you are now willing to discuss
                      these issues with us without an attorney.

                      Thank you very much,

                      Jorge

                      From: nicholas abadiotakis
                      <stockusatrust@gmail.com>
                      Sent: Friday, August 07, 2020 1:40 PM
                      To: Tenreiro, Jorge <tenreiroj@SEC.GOV>
                      Subject: Re: SEC v. Gentile

                       CAUTION: This email originated from outside
                       of the organization. Do not click links or open
                       attachments unless you recognize the sender
                       and know the content is safe.

                      Hello Jorge,

                      I have not yet retained an attorney. As i have
                      stated prior, I would be happy to provide you
                      with any documents pertaining to the scope of
                      your litigation with Guy Gentile. Your current
                      request is extremely broad and burdensome. If
                      you could narrow it down or tell me what type
                      of information or documents you are seeking, i
                      can search for them. If your litigation is in
                      reference to KYUS and raven gold, which i
                      believe it is, i have no information whatsoever
                      to provide. In fact this trust, which i provided
                      to you, was set up many years after in
                      December 2011. So again, if you let me know
                      what specific information you are seeking, i
                      would be happy to search for them.

                      Regards

                      Nick

                      Sent from my iPhone


                              On Aug 7, 2020, at 11:06 AM,
Case 2:16-cv-01619-BRM-JAD Document 104-3 Filed 09/23/20 Page 7 of 8 PageID: 1596


                               Tenreiro, Jorge
                               <tenreiroj@sec.gov> wrote:

                           ﻿
                           Hi Mr. Abadiotakis,

                           Please provide us your counsel’s
                           contact by the end of today, and I
                           kindly ask that you forward him or
                           her this email. In light of your
                           responses to our subpoena, we
                           may need to seek an order from
                           the Court compelling a full
                           response, and we need to meet
                           and confer with you via counsel in
                           advance of seeking such relief.

                               Thank you.


                           From: nicholas abadiotakis
                           <stockusatrust@gmail.com>
                           Sent: Tuesday, August 04, 2020
                           7:23 PM
                           To: Tenreiro, Jorge
                           <tenreiroj@SEC.GOV>
                           Subject: Re: SEC v. Gentile

                               CAUTION: This email originated
                               from outside of the organization.
                               Do not click links or open
                               attachments unless you
                               recognize the sender and know
                               the content is safe.

                               Your request is extremely broad, if
                               you were to narrow your request
                               to whatever your litigation is in
                               reference to, i would be obliged
                               to comply. As for speaking to you
                               this week, i would need to have
                               an attorney advise.

                               Regards

                               Nick
Case 2:16-cv-01619-BRM-JAD Document 104-3 Filed 09/23/20 Page 8 of 8 PageID: 1597


                           Sent from my iPhone




                                On Aug 3, 2020, at
                                3:55 PM, Tenreiro,
                                Jorge
                                <tenreiroj@sec.gov>
                                wrote:

                                ﻿
                                Hi Nick:

                                We are following
                                up. When can we
                                speak about your
                                response to the
                                subpoena? Please
                                provide a time to do
                                so this week.

                                    Thanks,

                                    Jorge
